

116 HRES 1215 IH: Honoring the life and achievements of Lucretia Mott and the 140th anniversary of her death.
U.S. House of Representatives
2020-11-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1215IN THE HOUSE OF REPRESENTATIVESNovember 12, 2020Ms. Dean submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONHonoring the life and achievements of Lucretia Mott and the 140th anniversary of her death.Whereas November 11, 2020, marks the 140th anniversary of the passing of Lucretia Mott in Cheltenham, Pennsylvania;Whereas Lucretia Mott was born in January 1793, in Nantucket, Massachusetts;Whereas, in 1833, Lucretia Mott was chosen as president of the Philadelphia Female Anti-Slavery Society after traveling around the country giving lectures on religion, slavery abolition, temperance, and peace;Whereas, in 1840, Lucretia Mott met Elizabeth Cady Stanton at a World Anti-Slavery Conference, and because of their sex were denied the rights to participate, thus beginning their fights to advance the rights of women;Whereas, in 1848, Lucretia Mott and Elizabeth Cady Stanton launched the American women’s rights movement at the Seneca Falls Convention to discuss the social, civil, and religious rights of women;Whereas as a founder of the Seneca Falls Convention, Lucretia Mott, along with Elizabeth Cady Stanton, Martha C. Wright, and Mary Ann McClintock, wrote the Declaration of Sentiments, which stated that all men and women are created equal, and called for the extension of basic civil rights to women, including the rights to hold property and to vote;Whereas Lucretia Mott, with Elizabeth Cady Stanton, founded the organized women’s rights movement in the United States;Whereas, in 1857, Lucretia Mott and her family moved to a farm called Roadside in Cheltenham, Pennsylvania, which became a station in the Underground Railroad for fugitive slaves to stop at before continuing their journeys up North;Whereas, in 1876, Mott represented the National Woman Suffrage Association and called for the impeachment of United States leaders due to taxation without representation; andWhereas, on November 11, 1880, Lucretia Mott passed away at 87 years of age: Now, therefore, be itThat the House of Representatives—(1)honors the life of Lucretia Mott and her achievements as a suffragette and abolitionist; and(2)honors and, on behalf of the United States, expresses deep appreciation for the outstanding and important service of Lucretia Mott to her country.